03/06/2020


       IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0533
               SUPREME COURT CAUSE NO. DA 19-0533


NATIONAL INDEMNITY COMPANY,
                   Plaintiff and Appellant,
      vs.
STATE OF MONTANA,
                   Defendant and Appellee,
      and
TERRY JELLESED, et al.,
                   Intervenors.


 ORDER ALLOWING COMPLEX INSURANCE CLAIMS LITIGATION
ASSOCIATION AND AMERICAN PROPERTY CASUALTY INSURANCE
   ASSOCIATION TO APPEAR AS AMICI CURIAE IN SUPPORT OF
                  PLAINTIFF-APPELLANT


      Proposed amici curiae the Complex Insurance Claims Litigation Association

(“CICLA”) and the American Property Casualty Insurance Association (“APCIA”)

having moved for an Order allowing them to appear as Amici Curiae in support of

Plaintiff-Appellant, with no objection and the standards for allowing such

appearance being met the Court Orders as follows:

      IT IS HERBY ORDERED that CICLA and APCIA may appear in this

matter as Amici Curiae; and

      IT IS FURTHER ORDERED that CICLA and APCIA may file their Amici

Curiae Brief on or before March 16, 2020.
The Clerk is directed to provide copies of this Order to all counsel of record.

DATED this ____ day of March, 2020.


                                       Chief Justice




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                         March 6 2020